SMITH, Judge.
This is an appeal from a judgment for ap-pellee, the operator of a parking service, in an action against him for damages. The sole issue before us is whether there is sufficient evidence in the record to support the finding of the trial court.
Appellant Knight’s automobile was damaged while parked in a lot operated by ap-pellee. Conceding the existence of a bailment and liability, appellee undertook to repair the damage in a garage owned and operated by him. Being dissatisfied with appellee’s attempt to repair the vehicle, appellant Knight arranged with his insurance company, the corporate appellant, to remove it to the Parkway Motor' Company for additional repairs. This action was brought to recover the cost of those repairs.
An adjuster for the corporate appellant testified that his inspection of the vehicle, after the repairs , by appellee, revealed brushmarks on the front fenders and bumper indicating recent damage in collision with concrete post walls or curbing; that he had the car removed to Parkway Motor Company where the work was completed; and that in his opinion the cost of additional repairs was reasonable. Appellee testified that his mechanics had properly repaired the vehicle prior to its removal to Parkway.
In view of the conflicting testimony, the trial judge sitting without a jury was confronted with the necessity of determining credibility and weighing the evidence. It is well settled that, under such circumstances, appellate review is of limited scope. Code 1951, § 11-772 places the bur*195den of demonstrating that the judgment is plainly wrong or without evidence to support it on those who seek to set it aside.1
That burden has not been met by the appellants. Accordingly, the judgment will be
Affirmed.

.See Royal Home Equipment Co. v. Lucian, D.C.Mun.App., 158 A.2d S27; Blitz v. Hobbs, D.C.Mun.App., 160 A.2d 803; Palmer v. Henry, D.C.Mun.App., 167 A.2d 799.